United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3201
                                   ___________

Marilyn McCoy Norwood,                  *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Board of Trustees of University of      *
Arkansas at Little Rock,                * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: January 26, 2011
                                Filed: February 10, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Marilyn Norwood appeals the district court’s1 28 U.S.C. § 1915(e)(2) dismissal
of her disability-discrimination action. Upon careful de novo review, see Moore v.
Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude that dismissal
was proper, see Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Baribeau v. City of
Minneapolis, 596 F.3d 465, 484 (8th Cir. 2010). Accordingly, we affirm. See 8th Cir.
R. 47B. Norwood’s motion to expedite is denied as moot.
                        ______________________________


      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.